Title: From Thomas Jefferson to Martha Jefferson, 17 April 1784
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            My dear Patsy
            Annapolis Apr. 17. 1784.
          
          I have not received a letter from you since early in February. This is far short of my injunctions to write once a week by post. I wish this for my own gratification as well as for your improvement. I received yesterday letters from Eppington by which I learn that the families there and at Hors du monde are well, and that your cousin Cary has a son. Lucy has been unwell during the winter but is got better. I am in hopes the approaching mild season will reestablish my health perfectly, in which case I shall probably take a trip to Philadelphia. I wish much to know what books you have read since I left you, and what tunes you can play. Present my compliments affectionately to Mrs. Hopkinson. I inclose you a letter which I suppose to be from your aunt Eppes. I am my dear Patsy Your’s affectionately,
          
            Th: Jefferson
          
         